Citation Nr: 0721533	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bronchial asthma 
(asthma), currently evaluated as 60 percent disabling, to 
include the issues of entitlement to ratings in excess of 30 
percent, prior to June 30, 2004, and in excess of 10 percent, 
prior to December 12, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1943 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that in a December 2005 rating decision, the 
RO increased the veteran's service-connected asthma to 10 
percent, effective June 29, 2000; 30 percent, effective 
December 12, 2002; and 60 percent, effective June 30, 2004.


FINDINGS OF FACT

1.  Prior to January 11, 2002, the veteran's asthma was shown 
to require intermittent inhalational therapy, but was not 
shown to be characterized by forced expiratory volume in one 
second (FEV-1) lower than 71 percent predicted, or FEV-1 to 
forced vital capacity ratio (FEV-1/FVC) lower than 71 percent 
predicted.

2.  The veteran's inhalational therapy schedule was increased 
to twice daily on January 11, 2002, but prior to June 30, 
2004, the veteran's asthma was characterized by FEV-1 no 
lower than 56 percent predicted, FEV-1/FVC no lower than 56 
percent predicted; the veteran did not required monthly 
visits to a physician for exacerbations or at least three 
courses of corticosteroids per year.

3.  Since June 30, 2004, the veteran's asthma has been 
characterized by FEV-1 no lower than 40 percent predicted, 
FEV-1/FVC no lower than 40 percent predicted; the asthma has 
not been productive of more than one attack per week with 
episodes of respiratory failure, nor has the veteran required 
daily use of systematic high dose corticosteroids or immuno-
suppressive medications.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for asthma, prior to January 11, 2002, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.97, Diagnostic Code 6602 (2006).

2.  The criteria for an evaluation of 30 percent, effective 
January 11, 2002, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 
6602 (2006).

3.  The criteria for an evaluation in excess of 30 percent 
for asthma, prior to June 30, 2004, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.97, Diagnostic Code 6602 (2006).

4.  The criteria for an evaluation of in excess of 60 percent 
for asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 
6602 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a July 2004 letter, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand from the notices what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in August 2004, he was afforded a formal VA 
examination to assess the severity of his asthma.  As such, 
the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claim.  

Background & Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  An evaluation of the level of disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10.  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Pursuant to Diagnostic Code 6602, bronchial asthma is rated 
10 percent disabling when it is characterized by FEV-1 of 71 
to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent 
predicted, or intermittent inhalational or oral 
bronchodilator therapy.  It is rated 30 percent disabling 
when it is characterized by FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent predicted, or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  

A 60 percent evaluation is warranted for FEV-1 of 40 to 55 
percent predicted, or FEV- 1/FVC of 40 to 55 percent 
predicted, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  If FEV-1 is less than 40 percent predicted, 
or; FEV-1/FVC is less than 40 percent predicted, or; there is 
more than one attack per week with episodes of respiratory 
failure, or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications, then the disorder warrants an evaluation of 100 
percent.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The Board notes that the post-bronchodilator findings from 
pulmonary function tests (PFT) are the standard in pulmonary 
assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(VA assesses the pulmonary function after bronchodilation as 
these results reflect the best possible functioning of an 
individual)

I.  Prior to December 12, 2002

The medical evidence dated since June 29, 2000, shows that 
the veteran requires inhalational therapy for his service-
connected asthma.  The records dated from June 29, 2000 to 
December 27, 2001 show that this inhalational therapy was 
prescribed on an as-needed basis.  On January 11, 2002, the 
veteran complained of an increase in his bronchial symptoms, 
and his inhalational therapy schedule was increased to twice 
daily.  

In light of the foregoing, the Board finds pursuant to 
Diagnostic Code 6602, a 30 percent evaluation is warranted, 
effective January 11, 2002.  However, there is no evidence 
that, prior to January 11, 2002, the veteran's asthma was 
shown to be characterized by FEV-1 lower than 71 percent 
predicted, FEV-1/FVC lower than 71 percent predicted, or that 
he required daily inhalational therapy.  Therefore, an 
evaluation in excess of 30 percent, prior to January 11, 
2002, is not warranted.  

II.  Prior to June 30, 2004

The veteran was seen for a PFT on December 12, 2002, which 
was performed less than six hours after inhaler use.  At that 
time, he demonstrated FEV-1 of 61.6 percent predicted, and 
FEV-1/FVC of 66 percent predicted.  

There is no evidence that, prior to June 30, 2004, the 
veteran's asthma was shown to be characterized by FEV-1 lower 
than 56 percent predicted, FEV-1/FVC lower than 56 percent 
predicted; or, that he required monthly visits to a physician 
for exacerbations, or at least three courses of 
corticosteroids per year.  Therefore, an evaluation in excess 
of 30 percent, prior to June 30, 2004, is not warranted.  

III.  Since June 30, 2004

A VA respiratory examination was conducted in August 2004.  
At that time, the veteran reported progressive worsening 
shortness of breath, daily cough with sputum, and daily 
wheezing attacks.  The examiner noted that, according to 
current X-ray studies, the veteran's lungs were within normal 
limits and the pleural spaces were clear.  A PFT was also 
conducted, where the veteran demonstrated post-bronchodilator 
FEV-1 of 61.6 percent predicted and FEV-1/FVC of 66 percent 
predicted.  The examiner cited the veteran's significant 
bronchodilator response, and diagnosed him as having severe 
chronic obstructive pulmonary disease.

There is no evidence that the veteran's asthma has been shown 
to be characterized by FEV-1 lower than 40 percent predicted 
or FEV-1/FVC lower than 40 percent predicted.  The veteran's 
asthma has not been productive of more than one attack per 
week with episodes of respiratory failure, nor has the 
veteran required daily use of systematic high dose 
corticosteroids or immuno-suppressive medications.  
Therefore, an evaluation in excess of 60 percent is not 
warranted.  

ORDER

An evaluation for asthma in excess of 10 percent, prior to 
January 11, 2002, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for asthma, effective 
January 11, 2002, is granted.

An evaluation for asthma in excess of 30 percent, from 
January 11, 2002 to June 30, 2004, is denied.

An increased rating for asthma in excess of 60 percent is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


